Citation Nr: 0823501	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-27 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma




THE ISSUE

Whether the character of the appellant's discharge from 
active military service is a bar to the receipt of Department 
of Veterans Affairs benefits.




ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The appellant served in the United States Army from October 
26, 1979 to October 20, 1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 Administrative Decision of the 
Muskogee, Oklahoma Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant's DD Form 214 shows that the character of the 
appellant's service from October 1979 to October 1980 was 
"Under Other Than Honorable Conditions."  The separation 
authority was Chapter 10, Army Regulation 635-200.  The 
separation code was JFS.  The narrative reason for separation 
was "Administrative discharge conduct triable by Court-
Martial."

"Veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions "other than dishonorable."  38 
U.S.C.A. § 101(2).  Pension, compensation, and dependency and 
indemnity compensation (DIC) are not payable unless the 
period of service based on which the claim was made was 
terminated by discharge or release under conditions other 
than dishonorable.  38 C.F.R. § 3.12(a).  When a serviceman 
receives an other than honorable discharge, VA must decide 
whether the character of such discharge is honorable or 
dishonorable (and not qualifying for VA benefits).  
Applicable law and regulation itemize conditions under which 
an other than honorable discharge would be considered 
dishonorable, among them are acceptance of an undesirable 
discharge to escape trial by general court martial, and 
willful and persistent misconduct.  38 U.S.C.A. §§ 101(2), 
5303; 38 C.F.R. § 3.12(d).

A discharge or release is considered to have been issued 
under dishonorable conditions where the discharge was given 
under other than honorable conditions if it is determined 
that it was issued because of willful and persistent 
misconduct.  A discharge because of a minor offense will not 
be considered willful and persistent misconduct if service 
was otherwise honest, faithful and meritorious.  38 C.F.R. 
§ 3.12(d)(4).

38 U.S.C.A. § 5303(a) provides that the discharge of any 
person from the Armed Forces on the basis of an absence 
without authority from active duty for a continuous period of 
at least 180 days if such person was discharged under 
conditions other than honorable, unless such person 
demonstrates to the satisfaction of the VA Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence, shall bar all rights of such person 
under laws administered by the Secretary based upon the 
period of service from which discharged or dismissed, 
notwithstanding any action subsequent to the date of such 
discharge by a board established pursuant to 10 U.S.C. § 
1553; 38 C.F.R.  3.12(c)(6) (2003).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense.  38 C.F.R. § 
3.12(b).  An insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior, or who interferes with 
the piece of society, or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs, as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(a).  
The appellant is hereby notified of this definition.  

In this case, the RO determined that the appellant was absent 
without leave from October 26, 1979 to September 5, 1980, a 
total of 315 days.  The RO determined that the appellant was 
essentially not insane during that time.  

In his VA Form 9, received in August 2006, the appellant 
indicated that he had applied for an upgrade of his 
discharge.  It is unclear from the record if the appellant's 
discharge has been upgraded.  As such, the Department of 
Defense should be contacted to determine the appellant's 
current discharge status, and whether it has been upgraded.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
VA must "also request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist the veteran 
includes informing him of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

The appellant has not been sent a VCAA letter.  Accordingly, 
the appropriate actions should be taken to ensure that the 
directives of VCAA have been followed. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  The Department of Defense should be 
contacted to determine the veteran's current 
discharge status, and whether it has been 
upgraded.

3.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the appellant should be provided with 
a supplemental statement of the case as to 
the issue on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2007), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).

